DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 11/07/2022.
Claim 1 has been amended.
Claims 1, 4-11, and 13-18 are currently pending and have been examined.


Examiner’s Note

The finality of the previous Office Action is rescinded.














Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant

Applicant’s arguments received 11/07/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  











Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (USPGP 2014/0040026 A1), hereinafter SWAMINATHAN, in view of Fisher (USPGP 2013/0332971 A!), hereinafter FISHER, and further in view of Dmitriev et al. (US 7,806,329 B2), hereinafter DMITRIEV.

Claim 1:
SWAMINATHAN as shown below discloses the following limitations:
generating a manifest file referencing a series of adaptive bit rate media segments of at least one of a plurality of differently encoded versions of a programming content for retrieval by a client’s adaptive bit rate client device during a streaming session; (see at least Figures 1, 3, 10a, 12, 13 as well as associated and related text; paragraphs 0001, 0018, 0021-0023, 0025-0032, 0046)
selecting a first advertisement using a network-based management system for providing to the client’s adaptive bit rate client device; (see at least paragraphs 0032, 0034, 0036, 0039, 0040-0042, 0046-0047, 0053-0055, Figures 5c, 6, 7a, 7b, 8b, 8d as well as associated and related text)
providing the first advertisement content to the adaptive bitrate client; (see at least paragraphs 0032, 0034, 0036, 0039, 0040-0042, 0046-0047, 0053-0055, 0080, 0090; Figures 5c, 6, 7a, 7b, 8b, 8d as well as associated and related text)
SWAMINATHAN does not specifically disclose:
…adaptive bit rate media segments, 
…adaptive bit rate client device, 
determining whether an advertisement was skipped by monitoring a just-in-time packager that provides the adaptive bitrate media segments to the client device;
However, FISHER, in at least paragraphs 0003, 0004, 0041, Figure 1 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN with the technique of FISHER because, “The explosion of streaming video on Internet Protocol (IP) networks has led to the development of so-called Adaptive Hypertext Transfer Protocol (HTTP) Streaming protocols for video (also referred to as "adaptive bit rate" formats). While there are multiple instantiations of these protocols, they share the following features: (a) a video stream is broken into short, several-second-long files which are downloaded by a client and played sequentially to form a seamless video view; (b) these files, or "fragments" of video content, may be encoded at different bit rates and resolutions (referred to as "profiles") to provide several versions of each fragment; (c) a manifest file is used to identify the fragments and let the client know the various available profiles, so that it can select which fragments to download based on local conditions, such as the available download bandwidth; and (d) in a typical scenario, the client may start downloading fragments at low resolution and low bandwidth and then switch to downloading fragments from higher bandwidth profiles, giving the user a fast tune-in experience and subsequent better video quality experience.” (FISHER: column 1, lines 26-33).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


The combination of SWAMINATHAN/FISHER does not specifically disclose:
selectively allowing the first advertisement to be skipped relative to other advertisements provided to the client device during the streaming session that are not allowed to be skipped; 
identifying a second advertisement to provide to the client device based on the content of the first advertisement and an identification of whether the first advertisement was or was not skipped by the client device.
DMITRIEV, however, in at least column 1, line 50 to column 2 line 67, column 3, line 29 to column 5, line 27, column 9, line 10 to column 10, line 21, column 11, line 30 to column 12, line 31,  column 20, lines 18-37, Figures 1-6 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN/FISHER with the technique of DMITRIEV because, “Traditional television advertising has its problems, however.  It is generally segmented only by channel and timing, so that advertisements are shown to a general audience that may include many disinterested viewers and fail to include many interested viewers watching other channels.  Thus, for example, even people who have no interest in a particular prescription drug are shown an advertisement for the drug if they are on the right channel at the right time.  This is bad for the viewer because they may have to watch a commercial in which they are disinterested, it is bad for the advertisers because they get little to no benefit from such viewers, and it is bad for the broadcasters because advertisers will not want to pay more money if they are getting little to no additional benefit.” (DMITRIEV: column 1, lines 23-37).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claim 6:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  DMITRIEV further discloses identifying a non-skip action of the first advertisement if the playout time expires without a skip of the first advertisement. See at least column 24, lines 6-24. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN/FISHER with the technique of DMITRIEV because, “Traditional television advertising has its problems, however.  It is generally segmented only by channel and timing, so that advertisements are shown to a general audience that may include many disinterested viewers and fail to include many interested viewers watching other channels.  Thus, for example, even people who have no interest in a particular prescription drug are shown an advertisement for the drug if they are on the right channel at the right time.  This is bad for the viewer because they may have to watch a commercial in which they are disinterested, it is bad for the advertisers because they get little to no benefit from such viewers, and it is bad for the broadcasters because advertisers will not want to pay more money if they are getting little to no additional benefit.” (DMITRIEV: column 1, lines 23-37).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 8:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses a non-skip action of an advertisement is correlated with the respective non-skipped advertisement in a subscriber history storage.  See at least paragraphs [0029]-[0030], [0032], [0039], [0047].


Claim 9:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses the correlation stored in the subscriber history storage is an indicator of a client's preferences for advertising content, wherein the correlation links the subscriber to a non-skipped advertisement or information associated with the non-skipped advertisement.  See at least paragraphs [0029]-[0030], [0032], [0039], [0047].

Claim 10:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses the correlation stored in the subscriber history links the client to information associated with one or more advertisements including at least one of a category of advertisements, a genre of advertisements, or a date range or age of advertisements. See at least paragraphs [0019], [0029]-[0030], [0032]-[0033], [0039], [0047].

Claim 11:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses the correlation stored in the subscriber history links the programming content with one or more advertisements including at least one of a category of advertisements, a genre of advertisements, or a date range or age of advertisements. See at least paragraphs [0019], [0029]-[0030], [0032]-[0033], [0039], [0047] and discussion of same in reference to claims 1 and 10).







Claim 14:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses waiting for a playback duration of the ad break to expire before appending to the manifest file references to adaptive bit rate media segments that occur within a second programming content period of the at least one of the plurality of differently encoded files of the programming content. See at least paragraphs [0045]-[0047]). 

Claim 15:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses any future advertisement selections for a client or client device are made with reference to the history for the client or the client device compiled in the subscriber history storage. See at least paragraphs [0029]-[0030], [0032], [0039], [0047].

Claim 16:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses the manifest file and segmentation of the programming content into media segments occurs in a just-in-time packager for a unique copy or in a general packager separate from a playlist rebuilder for a common copy. See at least paragraphs [0053]-[0054], Figs. 5c, 7a, 7b, 8a, 8b, 8d as well as associated and related text.























Claim 17:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  DMITRIEV further discloses upon a determination of a user action or the expiration of a playout time, identifying if ad rules have been satisfied.  See at least column 15, lines 56-67.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN/FISHER with the technique of DMITRIEV because, “Traditional television advertising has its problems, however.  It is generally segmented only by channel and timing, so that advertisements are shown to a general audience that may include many disinterested viewers and fail to include many interested viewers watching other channels.  Thus, for example, even people who have no interest in a particular prescription drug are shown an advertisement for the drug if they are on the right channel at the right time.  This is bad for the viewer because they may have to watch a commercial in which they are disinterested, it is bad for the advertisers because they get little to no benefit from such viewers, and it is bad for the broadcasters because advertisers will not want to pay more money if they are getting little to no additional benefit.” (DMITRIEV: column 1, lines 23-37).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 18:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SWAMINATHAN further discloses one or more advertisement contents are made available one at a time to the client during an ad break by appending media segments associated with a respective one of the one or more advertisement contents until the ad break has expired or until ad rules have been satisfied.  See at least Figs. 8c, 8d as well as associated and related text, paragraph 0034.

Claim 4 is rejected pursuant to 35 U.S.C. §103 as unpatentable over SWAMINATHAN/FISHER/DMITRIEV, and further in view of Shkedi (USPGP 2009/0172723 A1), hereinafter SHKEDI.







Claim 4:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  SHKEDI further discloses identifying whether the adaptive bit rate client device skips the first advertisement is identified based on a request by the client device to receive additional programming or advertisement content media segments.  See at least [0004]-[0007], [0044].  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN/FISHER/DMITRIEV with the technique of SHKEDI because, “Common practices among television viewers include switching channels to skip viewing of TV ads and recording television programs for later viewing.  During that later viewing, it is also a common practice for the viewer to skip the advertising content (e.g., by fast-forwarding the commercials).  Because advertising is a primary source of revenue supporting the television industry, such skipping of television advertising content concerns television advertisers.” (SHKEDI: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claims 5 and 7 are rejected pursuant to 35 U.S.C. §103 as unpatentable over SWAMINATHAN/FISHER/DMITRIEV, and further in view of Stern et al. (US 8,855,470 B2), hereinafter STERN.

Claim 5:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  STERN further discloses setting a timer that compares the time elapsed to the playout time for a respective advertisement.  See at least column 9, lines 25-58, column 10, lines 51-63, Figures. 2A-2B as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN/FISHER/DMITRIEV with the technique of STERN because, “Many subscription based broadcast content distribution services are provided in combination with personal video recorders (PVRs), also known as digital video recorders (DVRs), which allow for enhanced capabilities with regard to recording broadcast program content.  The DVRs provide subscribers a great deal of flexibility with regard to recording program content and playback of the content.  Some DVRs offer such functions as "one-touch programming" for automatically recording every episode of a show for an entire season, "commercial advance" for automatically skipping through commercials while watching a recorded broadcast, an "on-screen guide" for looking up recorded programs to view, etc. The PVRs may also suggest programs for recording based on a user's viewing habit.  These devices also enable the "pausing", "rewinding" and "fast-forwarding" of a live television ("TV") broadcast while it is being recorded.  While the commercial skip function is attractive to subscribers, it can adversely affect add revenue since advertisers get little or no benefit from a commercial which is skipped.” (STERN: column 1, lines 22-40).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Claim 7:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  DMITRIEV further discloses a non-skip action is correlated to the first advertisement. See at least column 3, lines 29-45, column 4, lines 42-67, Fig. 1 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN/FISHER with the technique of DMITRIEV because, “Traditional television advertising has its problems, however.  It is generally segmented only by channel and timing, so that advertisements are shown to a general audience that may include many disinterested viewers and fail to include many interested viewers watching other channels.  Thus, for example, even people who have no interest in a particular prescription drug are shown an advertisement for the drug if they are on the right channel at the right time.  This is bad for the viewer because they may have to watch a commercial in which they are disinterested, it is bad for the advertisers because they get little to no benefit from such viewers, and it is bad for the broadcasters because advertisers will not want to pay more money if they are getting little to no additional benefit.” (DMITRIEV: column 1, lines 23-37).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Claim 13 is rejected pursuant to 35 U.S.C. §103 as unpatentable over SWAMINATHAN/FISHER/DMITRIEV, and further in view of Dhruv et al. (US 9,049,494 B2), hereinafter DHRUV.

Claim 13:
The combination of SWAMINATHAN/FISHER/DMITRIEV discloses the limitations as shown in the rejections above.  DHRUV further discloses:
manifest file references to a second advertisement content are appended to the manifest file if at least one of the following:
the first advertisement is skipped, ad rules have not been satisfied, the ad break has time remaining, or the playout time is interrupted.
See at least column 6, line 30 to column 8, line 38, Figs. 2-4 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine/modify the method of SWAMINATHAN with the technique of DHRUV because, “Media distribution, including video distribution, via the Internet is a source of problems for many reasons, including video encoding formats, bandwidth, playback device capabilities, different screen sizes and resolutions, and so forth. Some manufacturers provide a set of guidelines for media distributors as a standard or generally accepted way to stream media to that manufacturer's devices, such as a standard chunk size for streaming media.) (DHRUV: column 1, lines 10-13).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
CISCO. “Next Generation Video Services Fundamentals.” (15 November 2010).  Retrieved online 06/30/2022.  https://www.cisco.com/c/dam/global/en_ca/assets/plus/assets/pdf/CiscoPlus-Next-Generation-Video-Services-Fundamentals-PCHAVE.pdf
Thomas Stockhammer.  “Dynamic adaptive streaming over HTTP: Standards and design principles.” (February 2011).  Retrieved online 06/30/2022. https://www.researchgate.net/publication/221636646_Dynamic_adaptive_streaming_over_HTTP_Standards_and_design_principles/link/0deec52eb8ab3bf3ed000000/download
Ted D. Monchamp. “ADAPTIVE BIT-RATE STREAMING - Minimizing End-User Buffer Times in Real-Time Video Delivery.” (2013).  Retrieved online 06/30/2022. https://www2.rivier.edu/journal/ROAJ-Fall-2013/J789-Monchamp_bit-rate-streaming.pdf

Foreign Art:
BROMS et al. “ADAPTIVE USER INTERFACES AND METHODS FOR DISPLAYING, ACCESSING, AND ORGANIZING ELECTRONIC ASSETS.”  (WO 2010/019793 A2).
ALLEN et al. “SYSTEM AND METHOD FOR DISTRIBUTING STREAMING MEDIA.” (WO 2075482 A2).
RO. “SYSTEM AND METHOD FOR NETWORK DELIVERY OF LOW BIT RATE MULTIMEDIA CONTENT.” (WO 2085016 A1).





Applicant’s amendment filed on 11/07/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)